Hill, C. J.
Where a widow sues a railroad company to recover damages for the homicide of her husband, an employee of the company, who was killed in connection with his employment, she must show either that the deceased was free from fault contributing to his death, or that he was killed by the negligence of the company as alleged in the declaration. The evidence in this case shows the killing by the company, but it wholly fails to show that the proximate cause of the homicide was the alleged negligence of the defendant, or that the deceased employee was blameless in connection with his death. A nonsuit was therefore properly awarded, as the plaintiff failed to make out a prima facie case. Hopkins’ Law of Personal Injuries, §§240, 241, and 374, and cases cited.

Judgment affirmed.